DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on December 1, 2022 (“December 2022 Response”).  The December 2022 Response contained, inter alia, claim amendments (“December 2022 Claim Amendments”) and “REMARKS” (“December 2022 Remarks”).
Claims 1-8, 13-20, and 25-26 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, Jr. (US 2019/0205563 A1)(“Gonzales”) in view of Dillenberger (US 2018/0268162 A1)(“Dillenberger”) and further in view of Mercuri et al. (US 2019/0013934 A1)(“Mercuri”).

As to Claims 1 and 13, Gonzales discloses a method for recording, in a blockchain, accesses to user profile information stored in the blockchain (“The technology can include defining authorized access data that determines access to the personal information data on the personal information blockchain” [0044]), comprising:/one or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause:
adding, to a first block (Genesis block 142A) of the blockchain, a first transaction entry (“Transaction Data,” see Genesis data block , Fig.2)(“A user generates a data block in a personal information data blockchain for storing their personal information” [0039], [0054], [0062]) that includes: 
user profile information (“user profile information,” [0038]); 
receiving, at a blockchain gateway (owner device 110) that is configured as an entry point to the blockchain (“Owner device 110, which can be a client, a server, or a remotely resourced computer system, or a distributed blockchain platform, which can include multiple client or server devices 120, may intermediate messages and signals between the blockchains 140 and 150.” [0053]), from a particular computing device of the plurality of computing devices (“The client/servers 120 can communicate with owner device 110 as well as a network of servers that support and maintain blockchains 140 and 150” [0055]), a request to read data from the blockchain on behalf of an account ID (“platform 1,” [0071]) associated with the particular computing device, the request including: the account ID (“client/server device 120A invokes an ACCESS script in personal information data block 3428 to obtain access to the personal information data and provides its platform identifier, platform l” [0071]); 
in response to the request to read data from the blockchain on behalf of the account ID, the blockchain gateway, reading the first transaction entry from the first block (“The ACCESS script, in this example, is called by a platform seeking to access the personal information data and providing a platform identifier platformID. The ACCESS method searches the authorized access data blockchain for an entry corresponding to the platformID and, if found and personal.infoID.data is set to ‘share’, the personal. infoDATA is returned to the requesting platform.” [0074]); 
in response to reading the first transaction entry from the first block, the blockchain gateway: communicating, to the particular computing device, some or all of the user profile information from the first transaction entry (“platform l is found in the authorized access data, the ACCESS script releases, at 304, all the personal information in the personal information data blockchain, as it exists at that point, to client/server 120A, which includes personal information data l, data2, data3, data4 and data5” [0071]); and
adding, to a second block of the blockchain, a second transaction entry that includes: a reference to the first transaction (“In one embodiment of FIG. 2A, each block may point to another block. A block may comprise one or more transactions. Each block may include a pointer to the other block, and a hash (or Message Authentication Code function) of the other block” [0059], and [0039]).
Gonzales does not directly disclose
the first transaction entry including a first transaction ID of the first transaction entry;
communicating, to a plurality of computing devices, the first transaction ID;
the request including the first transaction ID of the first transaction entry;
in response to reading the first transaction entry including the adding the second transaction entry, the second transaction entry including the first transaction ID and data indicating an acknowledgment that some of all of the user profile information from the first transaction entry has been read on behalf of the account ID.
Dillenberger teaches 
the first transaction entry including a first transaction ID of the first transaction entry (each block has a transaction identifier 218, [0032]);
communicating, to a plurality of computing devices, the first transaction ID (“transaction identifier [is]…data journaled as part of a blockchain” [0044]);
the request including the first transaction ID of the first transaction entry (“after the request is received with a transaction identifier 218, 228 and a decryption key from a user system to access data journaled as part of a blockchain” [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzales by the feature of Dillenberger and in particular to include in Gonzales, the features of the first transaction entry including a first transaction ID of the first transaction entry; communicating, to a plurality of computing devices, the first transaction ID; the request including the first transaction ID of the first transaction entry, as taught by Dillenberger.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to identify the transaction entry of interest.  Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Mercuri teaches adding a transaction entry including the first transaction ID (“A new block in a blockchain is filled with cryptographically proofed events…A hash digest of all the event identifiers within the block and the block header of the previous block are added as the first event in the block.” [0004]) and data indicating an acknowledgment that some of all of the user profile information from the first transaction entry has been read on behalf of the account ID (“log all access to the record 165 on the blockchain 120 along with a hash of the participant who interacted with the record 165,” [0111], “the system 100 may deploy the hash on the blockchain 120. In an example, the hash may be deployed as part of a transaction the a blockchain 120 in the space for transaction notes.”, [0148],“In an example, the system 100 may use include metadata about the access to the record 165 before generating a hash of the record.” [0149], “the record 165 may include metadata about the participants…the system 100 may track the participants who accessed the record 165. The system 100 may recognize access as reading the record 165 or modifying the record 165.” [0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gonzales/Dillenberger combination by the features of Mercuri, and in particular to: (1) include in the second transaction entry of Gonzales, the first transaction ID, as taught by Mercuri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and, (2) furthermore, to include in response to reading the first transaction entry of Gonzales, the adding of the transaction entry of Mercuri which includes data indicating an acknowledgment that some of all of the user profile information (as applied to the user profile information of Gonzales) from the first transaction entry has been read on behalf of the account ID; a person having ordinary skill in the art would have been motivated to combine these features because it would help to provide against tampering of the record (Mercuri, [0020]).

As to Claims 2 and 14, the Gonzales/Dillenberger/Mercuri combination discloses as discussed above.  Gonzales further discloses wherein the first transaction entry includes a whitelist of account IDs that are permitted to read the first transaction entry (“Genesis block 152A can include data identifying one or more platforms that are permitted to access the data stored on personal information data blockchain 140” [0054], “complete list of authorized platform identifiers,” [0064]); and the blockchain gateway communicates some or all of the user profile information (“Owner device 110, which can be a client, a server, or a remotely resourced computer system, or a distributed blockchain platform, which can include multiple client or server devices 120, may intermediate messages and signals between the blockchains 140 and 150.” [0053], “The client/servers 120 can communicate with owner device 110 as well as a network of servers that support and maintain blockchains 140 and 150” [0055]) to the particular computing device in response to the account ID being listed in the whitelist (“platform l is found in the authorized access data, the ACCESS script releases, at 304, all the personal information in the personal information data blockchain, as it exists at that point, to client/server 120A, which includes personal information data l, data2, data3, data4 and data5” [0071]).

As to Claims 3 and 15, the Gonzales/Dillenberger/Mercuri combination discloses as discussed above.  Gonzales further discloses in response to receiving the request to read data from the blockchain, reading the first transaction entry from the first block of the blockchain and determining whether the account ID is included in a whitelist of account IDs from the first transaction entry (“ACCESS script 524A validates the platformID against an authorized access data, such as the authorized access data stored in blockchain 150 in FIG. 1” [0088]).

As to Claims 4 and 16, the Gonzales/Dillenberger/Mercuri combination discloses as discussed above.  Gonzales further discloses in response to determining that the account ID is included in the whitelist of account IDs from the first transaction entry, communicating, to the particular entity computing device, the first transaction entry ([0051] and [0057]).

As to Claims 5 and 17, the Gonzales/Dillenberger/Mercuri combination discloses as discussed above.  Gonzales further discloses 
receiving a particular request to read data from the blockchain, the particular request including the first transaction ID of the first transaction entry and a particular account ID (“At 402, an access request is received from a platform that includes a platfonnID. At 404, an authorized access data blockchain, such as those shown above, is searched using the platformlD of the requesting platform.” [0077], [0057]); 
in response to determining that the particular account ID is not included in the whitelist of 

As to Claims 6 and 18, the Gonzales/Dillenberger/Mercuri combination discloses as discussed above.  Gonzales further discloses wherein: the user profile information is encrypted using an encryption key (“authorized access data blockchain may be configured to encrypt the data and restrict access so that the authorized access list is not publicly viewable” [0084]); and reading the first transaction entry from the first block comprises: decrypting the user profile information using a decryption key that is able to decrypt information encrypted with the encryption key ([0067]).

As to Claims 7 and 19, the Gonzales/Dillenberger/Mercuri combination discloses as discussed above.  Gonzales further discloses 
receiving a request to add the first transaction entry to the blockchain, the request including a user account ID (“STORE.PERSONAL.INFO script 524B provides the capability for an owner of personal information to add or modify personal information data maintained on the personal information data blockchain” [0087], see code in Fig.3B, [0039]); 
verifying that the user account ID is authorized to write to the blockchain (see code in Fig.3B, [0039]); 
wherein the first transaction entry is added to the first block of the blockchain in response to verifying that the user account ID is authorized to write to the blockchain ([0039] and [0087]).

As to Claims 8 and 20, the Gonzales/Dillenberger/Mercuri combination discloses as discussed above.  Gonzales further discloses verifying that the account ID is authorized to read from the blockchain prior to reading the first transaction entry from the first block ([0057]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales in view of Dillenberger and further in view of Mercuri and Shekh-Yusef et al. (US 2021/0119994 A1)(“Shekh-Yusef”).

As to Claims 25-26, the Gonzales/Dillenberger/Mercuri combination discloses as discussed above.  
Gonzales does not directly disclose causing the plurality of computing devices to enroll with the blockchain gateway prior to accessing the blockchain through the blockchain gateway.
Shekh-Yusef teaches causing the plurality of computing devices to enroll with the blockchain gateway prior to accessing a blockchain through the blockchain gateway (“a blockchain device enrollment service that includes creating, by a computer, an enrollment smart contract that controls access to a service by the device; and creating, by the computer, a pools smart contract associated with managing a plurality of different endpoints, wherein the pools smart contract is registered with the enrollment smart contract. The method also includes registering and configuring, by the computer, a manufacturer smart contract with the enrollment smart contract; and registering and configuring, by the computer, a service provider smart contract with the enrollment smart contract” [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the Gonzales of the Gonzales/Dillenberger/Mercuri combination the causing the plurality of computing devices to enroll with the blockchain gateway prior to accessing a blockchain through the blockchain gateway as taught by Shekh-Yusef since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments filed on the December 2022 Response have been fully considered and addressed below.
On page 10, Applicant argues that Gonzales “says nothing about tracking who has read personal information…much less the specific read-tracking technique.”  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gonzales is relied upon, inter alia, for recording, in a blockchain, accesses to user profile information stored in the blockchain (“The technology can include defining authorized access data that determines access to the personal information data on the personal information blockchain” [0044]), comprising:/one or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause: adding, to a first block (Genesis block 142A) of the blockchain, a first transaction entry (“Transaction Data,” see Genesis data block , Fig.2)(“A user generates a data block in a personal information data blockchain for storing their personal information” [0039], [0054], [0062]) that includes: user profile information (“user profile information,” [0038]); receiving, at a blockchain gateway (owner device 110) that is configured as an entry point to the blockchain (“Owner device 110, which can be a client, a server, or a remotely resourced computer system, or a distributed blockchain platform, which can include multiple client or server devices 120, may intermediate messages and signals between the blockchains 140 and 150.” [0053]), from a particular computing device of the plurality of computing devices (“The client/servers 120 can communicate with owner device 110 as well as a network of servers that support and maintain blockchains 140 and 150” [0055]), a request to read data from the blockchain on behalf of an account ID (“platform 1,” [0071]) associated with the particular computing device, the request including: the account ID (“client/server device 120A invokes an ACCESS script in personal information data block 3428 to obtain access to the personal information data and provides its platform identifier, platform l” [0071]);  in response to the request to read data from the blockchain on behalf of the account ID, the blockchain gateway, reading the first transaction entry from the first block (“The ACCESS script, in this example, is called by a platform seeking to access the personal information data and providing a platform identifier platformID. The ACCESS method searches the authorized access data blockchain for an entry corresponding to the platformID and, if found and personal.infoID.data is set to ‘share’, the personal. infoDATA is returned to the requesting platform.” [0074]);  in response to reading the first transaction entry from the first block, the blockchain gateway: communicating, to the particular computing device, some or all of the user profile information from the first transaction entry (“platform l is found in the authorized access data, the ACCESS script releases, at 304, all the personal information in the personal information data blockchain, as it exists at that point, to client/server 120A, which includes personal information data l, data2, data3, data4 and data5” [0071]); and adding, to a second block of the blockchain, a second transaction entry that includes: a reference to the first transaction (“In one embodiment of FIG. 2A, each block may point to another block. A block may comprise one or more transactions. Each block may include a pointer to the other block, and a hash (or Message Authentication Code function) of the other block” [0059], and [0039]).
On page 10, Applicant argues that Dillenberger does have “any suggestion that such read operations will trigger an update to the same blockchain, much less using the blockchain itself to perform the specific read-tracking technique.”  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dillenberger is relied upon inter alia for the first transaction entry including a first transaction ID of the first transaction entry (each block has a transaction identifier 218, [0032]); communicating, to a plurality of computing devices, the first transaction ID (“transaction identifier [is]…data journaled as part of a blockchain” [0044]); the request including the first transaction ID of the first transaction entry (“after the request is received with a transaction identifier 218, 228 and a decryption key from a user system to access data journaled as part of a blockchain” [0044]).
On pages 10-11, Applicant argues that Mercuri’s “record” is stored in “off-chain storage” and goes on to say “record 165 whose accesses are being tracked in blockchain 120 is entirely separate from and outside of the blockchain 120 itself,” “the blockchain stores a hash of the record, but not the record itself” and that “Accesses of the hashes of the record are not tracked in any way.”  Applicant concludes by saying that Mercuri does not disclose “tracking reads of a blockchain itself”, “using a blockchain to track the reads performed on information contained in itself”, “using a blockchain to track reads of itself.”  The Examiner respectfully disagrees.  Mercuri discloses “log all access to the record 165 on the blockchain 120 along with a hash of the participant who interacted with the record 165,” [0111], and “deploy[s] the hash on the blockchain 120. In an example, the hash may be deployed as part of a transaction the a blockchain 120 in the space for transaction notes”, [0148].  As such, the hash is not separate from the blockchain as argued by Applicant.  Mercuri discloses “the system 100 may deploy the hash on the blockchain 120. In an example, the hash may be deployed as part of a transaction the a blockchain 120 in the space for transaction notes.”, [0148], “the system 100 may use include metadata about the access to the record 165 before generating a hash of the record.” [0149], “the record 165 may include metadata about the participants…the system 100 may track the participants who accessed the record 165. The system 100 may recognize access as reading the record 165 or modifying the record 165.” [0153].  As such, Applicant’s argument that “accesses of the hashes of the record are not tracked in any way” implies that the accessing in Mercuri is not of the record 165, but Mercuri teaches “log all access to the record 165 on the blockchain 120 along with a hash of the participant who interacted with the record 165,” [0111], “the system 100 may deploy the hash on the blockchain 120. In an example, the hash may be deployed as part of a transaction the a blockchain 120 in the space for transaction notes.”, [0148],“In an example, the system 100 may use include metadata about the access to the record 165 before generating a hash of the record.” [0149], “the record 165 may include metadata about the participants…the system 100 may track the participants who accessed the record 165. The system 100 may recognize access as reading the record 165 or modifying the record 165.” [0153].  Furthermore, the rejection is based on the combination of Gonzales and Mercuri, and Gonzales discloses the profile information is in the blockchain.  As discussed in the respective rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gonzales/Dillenberger combination by the features of Mercuri, and in particular to: (1) include in the second transaction entry of Gonzales, the first transaction ID, as taught by Mercuri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and, (2) furthermore, to include in response to reading the first transaction entry of Gonzales, the adding of the transaction entry of Mercuri which includes data indicating an acknowledgment that some of all of the user profile information (as applied to the user profile information of Gonzales) from the first transaction entry has been read on behalf of the account ID; a person having ordinary skill in the art would have been motivated to combine these features because it would help to provide against tampering of the record (Mercuri, [0020]).  Therefore, Applicant’s argument that Mercuri does not track reads of the blockchain is unpersuasive.

Conclusion
Applicant’s amendment filed on December 1, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3681                                                                                                                                                                                                        December 17, 2022

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681